Order entered February 4, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00100-CV
                                   No. 05-19-00101-CV
                                   No. 05-19-00102-CV

                         IN RE KENTRAIL R. MCCUIN, Relator

                 Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
           Trial Court Cause Nos. F-12-51308-L, F-12-51309-L, and F-12-51310-L

                                        ORDER
                        Before Justices Brown, Schenck, and Reichek

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE